Opinion issued April 15, 2010
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-08-00855-CV
———————————
TRAVIS
PRYOR, SR., Appellant
V.
DEUTSCHE BANK NATIONAL TRUST COMPANY,
AS TRUSTEE FOR THE REGISTERED HOLDERSOF GSAMP TRUST 2005-SDI, MORTGAGE
PASS-THROUGH CERTIFICATES, SERIES 2005-SDI AND OCWEN LOAN SERVICEING LLC,
Appellees

 

 
On Appeal from the County
Court at Law No. 3 & Probate Court  
Brazoria County, Texas

Trial Court Case No. C1041098
 

MEMORANDUM OPINION
Appellant Travis
Prior, Sr. has failed to timely file a brief. 
See Tex. R. App. P.
38.8(a) (failure to file brief).  After
being notified that this appeal was subject to dismissal, appellant did not
adequately respond.  See Tex.
R. App. P. 42.3(b) (allowing
involuntary dismissal of case).  
We
dismiss the appeal for want of prosecution for failure to timely file a
brief.  We deny all pending motions.
PER CURIAM
Panel
consists of Justices Jennings, Hanks, and Bland.